HART, J., (after stating the facts). The administrator charged himself with the value of the estate at $19,696.65, as shown by the inventory. Subsequently he charged himself with an additional amount of $5,109.54. This consisted of the value of the crops and rents for the year 1915. It is claimed by counsel for appellant that the court erred in not charging the administrator with an additional amount of over $5,000. We do not think the court erred in this respect. From a careful examination of the record we are of the opinion that this item is included in the item of $19,696.65. The administrator in his inventory charges himself with accounts and notes belonging to the estate,, cash on hand and in banks at the time of decedent’s death, and cash received from a life insurance company. Again he charges himself with the value of the mules, plow tools, wagons and other farming implements on hand at the time of decedent’s death. Then on a separate page appear more items of accounts and notes due decedent. All of these items added'together make up the item of $19,696.65. In addition to this the administrator charged himself with the value of the crops gathered by him and the rents collected by him for the year 1915. Therefore the administrator charged himself with all the property belonging to the estate and there is no error in his account in this respect. It is next insisted that the widow was not chargeable with the payment of any part of the inheritance tax and that the court erred in allowing one-third of that to be charged against her in allotting her dower in the personal estate. Counsel for appellant, also, claim that the cost of the tombstone should have been allowed as funeral expenses and that no part of it should have been charged against her dower interest. Again counsel for appellant claim that it was error to allow the cost of completing the barn as part of the expenses of administration, and counsel for the appellant also insist that no part of the ditch taxes should have been charged against her dower interest. It may be assumed that counsel are correct in their contention of law with regard to all these items and still the probate court was right in refusing to allow the exceptions of the widow as to them. It will be remembered that when W. R. Wynn died he left surviving him his widow, Ada Wynn, now Ada Sursa, and his son, T. W. Wynn, and his daughter, Ardie Tipton. All of these parties were adults and capable of contracting with each other with regard to the estate. According to the testimony of the administrator, they agreed that in the settlement of the estate they would share equally in paying the inheritance tax, the ditch taxes, and the cost of erecting a tombstone over the grave of their intestate. This they had a right to do and the agreement made by them was a valid and binding agreement. There were but few creditors of the estate and the debts against the estate were small when compared with the value of the estate. The personal property of the estate was largely in excess of its indebtedness. The widow and heirs were adults and under Section 15 of Kirby’s Digest, could have agreed that no administration be had. In any event the agreement between the parties that they would share equally in the expenses in the matters above stated constituted a binding agreement between them. It is true that appellant denied that she had made any such agreement with the administrator, but her testimony only raised a conflict with that of the administrator and the trial court has settled that conflict in behalf of the latter and under the settled rules of this court it cannot be disturbed on appeal. Therefore the court did not err in refusing to allow the exceptions of the widow to the account current of the administrator. It follows that the judgment will be affirmed.